Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1, 4-10, 19-29 are pending.  Claim 29 is withdrawn.
Newly submitted claim 29 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: would have been group III and restricted according to the same analysis set forth in the restriction requirement dated 1/28/2020
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 29 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.



Claim Objections
Applicant is advised that should claim 25 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 5 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 6 be found allowable, claim27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-10, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of JP02-262054 by Yamazaki (Yamazaki) in view of U.S. Patent Publication No. 2014/0021116 by Ford et al. (Ford) as evidenced by U.S. Patent Publication No. 2002/0070168 by Jiang et al. (Jiang).
In regard to claims 1, 5-6, and 25-28¸ Yamazaki teaches a liquid chromatographic column (abstract; Figure 1, pg. 2-3).  Yamazaki teaches a cylindrical column body (abstract; Figure 1, cylindrical column 20, pg. 2-3).  Yamazaki teaches an inflow-side filter disposed at an eluent inflow-side end of the column body (abstract; Figure 1, pg. 2-3, filter 10, outer filter layer 11).   Yamazaki teaches an outflow-side filter that is disposed at an eluent outflow-side end of the column body (abstract; Figure 2, pg. 3, line filter 50).  Yamazaki teaches a filler that is filled between the inflow side filter and the outflow side filter (abstract; Figure 1, pg. 2-3, filler 21).  
It would be readily apparent to one of ordinary skill in the art that features from Figure 2 can be incorporated into Figure 1 because they are both liquid chromatographic columns containing filler material for separation of components with retaining members (filters).  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Yamazaki teaches the inflow-side filter has a two layer structure consisting of a first filter member and a second filter member which are disposed in this order from a side of the filler (abstract; Figure 1, pg. 2-3, filter 10, outer filter layer 11); which are disposed in this order from a side of the filler.  
Yamazaki does not teach the filter members are resins.  Yamazaki does not explicitly teach the liquid chromatographic column is an ion chromatographic column.  Yamazaki does not teach the first resin filter member has an indentation elastic modulus lower than that of the claims 5-6 and 25-28). 
Yamazaki teaches the filter members are made of metal, stainless steel, and ceramics (pg. 3).  Yamazaki teaches the filters are inactive to eluate or sample (pg. 3). 
Ford teaches a liquid chromatographic column comprising a cylindrical body (abstract; [0002]-[0012]; [0024]; [0041]).  Ford teaches a filter disposed on an inflow or outflow side of the column body (abstract; [0002]-[0012]).  Ford teaches a column filler (abstract; [0002]-[0012]).  Ford teaches the filter has a two layer structure ([0041]).  Ford teaches the resin filter members are made of PTFE, PEEK, steel, and other metals ([0024]; [0041]).  Ford teaches choosing combinations of porous metal and polymer that will perform best with sample ([0024]; [0041]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate PTFE and PEEK resin filter materials, as taught by Ford, into the chromatographic column of Yamazaki as PTFE, PEEK, and steel are known filter member alternative materials. 
Yamazaki teaches changing the size of the diameters of the holes of the filters to prevent clogging and improve efficiency (abstract).  Yamazaki teaches high speed chromatography in the fields of biochemistry and medical chemistry (pg. 1).  
Modified Yamazaki with a first resin filter member made of polyethylene, polypropylene, or PTFE and a second resin filter member made of polyether ether ketone or a   See MPEP 2112.
Ford teaches the column is packed with silica based particles ([0003]). Jiang provides evidence that silica is an ion exchange material ([0004]). 
In regard to claim 4¸ Yamazaki teaches at least one of the first resin filter member and the second resin filter member is made of a sintered compact powder (pg. 3).  
Yamazaki does not teach that the sintered compact is a resin. Yamazaki teaches a seal member is comprised of a resin material (pg. 3-4).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a resin powder as resins are known materials used in chromatographic devices.   
In regard to claim 7¸ Yamazaki teaches the outflow side filter is made of the same material as the second resin filter member or has a two layer structure consisting of a filter member made of the same material as the first resin filter member and a filter member made 
In regard to claims 8-9, Yamazaki teaches the diameter of the inflow-side filter and outflow-side filter are larger than the diameter of a filler storage unit (abstract; Figure 1-2, pg. 2-3; cylindrical space part 61a, line filter 50, coupling part 32, filters 10).  
In regard to claim 10¸ Yamazaki teaches a liquid chromatographic apparatus comprising the liquid chromatographic column of claim 1 (abstract; Figure 1-2, pg. 2-3). 
In regard to claim 19, Yamazaki teaches pore size of the first resin filter member is within a range of 1 to 5 micrometers (pg. 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
In regard to claim 20, Yamazaki teaches thickness of the first resin filter member is within a range of 0.5 mm to 5 mm (pg. 3).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
In regard to claims 21 and 24, Yamazaki teaches the diameter of the inflow-side filter and outflow-side filter are larger than the diameter of a filler storage unit (abstract; Figure 1-2, pg. 2-3; cylindrical space part 61a, line filter 50, coupling part 32, filters 10).  Yamazaki does not teach a difference between a diameter of the first resin filter member and an inner diameter of a filler storage unit of the cylindrical body is 0.5 mm to 5.0 mm.  As the liquid chromatography In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 22, Yamazaki teaches pore size of the second resin filter member is within a range of 1 to 5 micrometers (pg. 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
In regard to claim 23, Yamazaki teaches thickness of the second resin filter member is within a range of 0.5 mm to 5 mm (pg. 3).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Response to Arguments
11/3/2020 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KARA M PEO/Primary Examiner, Art Unit 1777